Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

			Priority and Status of the Claims 

1. 	This application is a CON of 16/043,097 07/23/2018  PAT 10596142, which is a CON of 15/350,522 11/14/2016 PAT 10028928, which is a DIV of 13/255,602 05/03/2012 PAT 9532963,  which is a 371 of PCT/IB2010/000788 03/09/2010, and claims benefit of the provisional applications: 61/158,613 with a filing date 03/09/2009; 61/242,630 with a filing date 09/15/2009; 61/254,291 with a filing date 10/23/2009; and 61/254,293 with a filing date 10/23/2009.   
 2.	Amendment of claims 198 and 211, cancelation of claims 1-197, 204, and 208-209 in the amendment filed on 10/27/2021 is acknowledged. Claims 198-203, 205-207 and 210-211 are pending in the application. 
Responses to Amendments/Arguments
3.	The rejection of claims 198 and 211 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 10/27/2021.  
4.	Applicant's arguments regarding the rejection of claims 198-203, 205-207 and 210-211 under the obviousness-type double patenting over Hustvedt et al.  ‘963, ‘928, ‘142  and ‘595 have been fully considered but  they are  not persuasive.   	Applicants state “Applicant notes that the claims of the three relied upon patents do not include the specification of the type of solvent used in the compositions as claimed by the instant application.”,  see page 7.
Applicants claim a composition comprising:a fatty acid oil mixture comprising from about 25% to about 75% eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA), by weight of the fatty acid oil mixture, wherein the EPA and DHA are in a form chosen from ethyl ester and triglyceride;at least one free fatty acid; and at least one solvent,wherein the at least one free fatty acid is chosen from EPA, DHA, ALA, HPA, DPA, ETA, ETE, STA, linoleic acid, GLA, AA, osbond acid, oleic acid, ricinoleic acid, erucic acid, and mixtures thereof;and wherein the at least one solvent is chosen from lower alcohols and polyols, see claim 198.
	Applicants claim a method for enhancing at least one parameter chosen from hydrolysis, solubility, bioavailability, absorption, and combinations thereof of eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) comprising combining: a fatty acid oil mixture comprising EPA and DHA in a form chosen from ethyl ester and triglyceride; at least one free fatty acid; and at least one solvent,  wherein the at least  one free fatty acid is chosen from EPA, DHA, ALA, HPA, DPA, ETA, ETE, STA, linoleic acid, GLA, AA, osbond acid, oleic acid, ricinoleic acid, erucic acid, and mixtures thereof;and wherein the at least one solvent is chosen from lower alcohols and polyols, see claim 211.
	Hustvedt et al. ‘963 also claims a method for enhancing at least one parameter chosen from hydrolysis, solubility, bioavailability, absorption, and combinations thereof of eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) comprising 
combining: a fatty acid oil mixture comprising from about 25% to about 75% EPA 
and DHA, by weight of the fatty acid oil mixture, in a form chosen from ethyl 

ALA, HPA, DPA, ETA, ETE, STA, linoleic acid, GLA, AA, osbond acid, oleic acid, 
ricinoleic acid, erucic acid, and mixtures thereof, and further comprising at least pharmaceutical-acceptable solvent chosen from lower alcohols and polyols, see claims 1 and 18 in columns 45-46.
	Hustvedt et al.  ‘142 claim a method of regulating at least one health problem in a subject in need thereof comprising administering to the subject a supplement composition comprising: a fatty acid oil mixture comprising from about 25% to about 75% eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA), by weight of the fatty acid oil mixture, wherein the EPA and DHA are in a form chosen from ethyl ester and triglyceride; at least one free fatty acid; and at least one surfactant; wherein the at least one health problem is chosen from irregular plasma lipid levels, cardiovascular functions, immune functions, visual functions, insulin action, neuronal development, heart failure, and post myocardial infarction, and further comprising at least pharmaceutical-acceptable solvent chosen from lower alcohols and polyols, see claims 1 and 32 in columns 43-46.    

	Hustvedt et al. ‘928 claims a composition comprising: a fatty acid oil mixture comprising at least 75% eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA), by weight of the fatty acid oil mixture, wherein the EPA and DHA are in a form chosen from ethyl ester and triglyceride;  and at least one free fatty acid chosen from 
EPA, DHA, ALA, HPA, DPA, ETA, ETE, STA, linoleic acid, GLA, AA, osbond acid, 
oleic acid, ricinoleic acid, erucic acid, and mixtures thereof, see columns 43-44. 

Hustvedt et al.  ‘595 claims preconcentrate comprising:
a fatty acid oil mixture comprising at least 75% eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA), by weight of the fatty acid oil mixture, wherein the EPA and DHA are in a form chosen from ethyl ester and triglyceride; and from about 0.5% to about 40% of at least one nonionic surfactant chosen from polysorbate 20,  polysorbate 80, and mixtures thereof,  by weight relative to the total weight of the preconcentrate, wherein the at least one nonionic surfactant enhances lipolvsis of EPA and DHA ethyl esters; and wherein the preconcentrate does not comprise  a pharmaceutically active agent other than the fatty acid oil mixture, and further comprising at least pharmaceutical-acceptable solvent chosen from lower alcohols and polyols,  see claims 155 and 178.  Therefore Hustvedt et al.  ‘963, ‘928, ‘142  and ‘595 still render obviousness over the instant invention.  Applicants are requested to file a terminal disclaimer to overcome the rejection.  Since claims 204, and 208-209 have been canceled, therefore the rejection of claims 204, and 208-209 under the obviousness-type double patenting has been obviated herein.
5.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

December 07, 2021